Electronically Filed
                                                         Supreme Court
                                                         SCWC-29381
                                                         17-OCT-2011
                                                         11:36 AM


                            NO. SCWC-29381


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                   ATLANTIC CREDIT & FINANCE, INC.,

                    Respondent/Plaintiff-Appellee,


                                  vs.


             EDWARD N. MAHAULU, aka EDWARD MAHAULU,

                 Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (ICA NO. 29381; CIV. NO. 3RC07-1-0092)


        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Nakayama, Acting C.J., Acoba, Duffy, and McKenna, JJ., and

Circuit Judge Castagnetti, in place of Recktenwald, C.J., recused)


          Petitioner/Defendant-Appellant’s application for writ of

certiorari, filed on September 6, 2011, is hereby rejected.

          DATED:    Honolulu, Hawai'i, October 17, 2011.

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Jeannette H. Castagnetti


Edward N. Mahaulu,

petitioner/defendant­
appellant pro se on 

the application